PER CURIAM:
Ryan Young appeals the district court’s order granting summary judgment in favor of Hendrick Motorsports, Inc. on his retaliation claim brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its oral order announced from the bench. See Young v. Hendrick Motorsports, Inc., No. 3:05-cv-00503 (W.D.N.C. Dec. 21, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.